Citation Nr: 0124341
Decision Date: 10/09/01	Archive Date: 12/03/01

DOCKET NO. 97-16 560               DATE OCT 09, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral claw toes with
metatarsalgia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from January 1953 to January 1955.
This matter was last before the Board of Veterans' Appeals (Board)
in April 1999, on appeal from a rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO).

Upon its last review, the Board found that the appellant had
submitted new and material evidence that was sufficient to reopen
his claim for the disorder at issue - the claim last being denied
by Board decision in March 1976. Finding that the claim was
reopened, the Board also then found the claim to be well grounded
under the then-applicable law, and remanded the claim.

During the pendency of this matter, the Veterans Claims Assistance
Act of 2000 ("VCAA") was made law, and provides that VA shall make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by the Secretary, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim. In part, the VCAA specifically provides that VA is
required to make reasonable efforts to obtain relevant governmental
and private records that the claimant adequately identifies to VA
and authorizes VA to obtain. The VCAA further provides that the
assistance provided by the Secretary shall include providing a
medical examination or obtaining a medical opinion when such an
examination or opinion is necessary, as further defined by statute,
to make a decision on the claim. 38 U.S.C. 5103A; VCAA, Pub. L. No.
106-475, 3(a), 114 Stat. 2096 (2000).

As will be discussed below, the Board has carefully considered the
record in light of the VCAA as well as previously existing law.
Having done so, the Board is of the opinion that this matter is
ready for appellate review.

FINDINGS OF FACT

1. The appellant is in receipt of service connection for bilateral
plantar warts.

2. Bilateral claw toes with metatarsalgia were diagnosed over 15
years after active service.

3. No competent evidence has been obtained suggestive of a linkage
between the appellant's bilateral plantar warts and bilateral claw
toes with metatarsalgia.

2 -

CONCLUSION OF LAW

Bilateral claw toes with metatarsalgia were not incurred in
service. 38 U.S.C.A 1110 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records reflect that he was treated
by military medical care providers for plantar warts. In a June
1954 treatment note, it was recommended that the appellant be
excused from marching and other work where he would be on his feet.
In a separate June 1954 treatment note authored by T.A.0., M.D., a
service department medical officer, the physician reported that the
appellant had extensive plantar warts on the soles of both feet. A
report of radiographic examination dated the following month
reflects that a small bony exostosis on the dorsal medial aspect of
the distal phalanx of the left big toe was noted and was found to
be of "incidental interest." The left foot was found to be
otherwise not remarkable, and the right foot was noted to present
an identical appearance. The presence of plantar warts of both feet
were noted during the appellant's pre- separation physical
examination in December 1954.

During a June 1955 VA hospitalization for treatment of a back
problem, no gross abnormalities of the appellant's musculoskeletal
system were noted, although plantar warts were noted on both feet.
The appellant underwent a VA physical examination in June 1960.
Callosities on the dorsum of both toes and the soles of both feet
were noted.

In a May 1972 statement, A.P., M.D. noted that the appellant had
severe, bilateral plantar warts of three points of the forefoot and
that he was unable to perform his job. He further reported that
radiographic examination of the forefoot was negative.

- 3 -

By Board decision dated in May 1973, service connection was granted
for plantar warts.

A VA hospitalization report is of record, reflecting that the
appellant was hospitalized for approximately three weeks in March
1973 and that he underwent a fusion of the proximal interphalangeal
joints at toes 2, 3, 4, and 5 of the left foot, and toes 2, 3, 4,
and 5 of the right foot. The procedures were undertaken to relieve
metatarsalgia and claw toes of both feet. The hospital summary
reflects that the "type of release" was noted to be "OPT-SC." A VA
medical record dated in July 1974 reflects that the appellant was
then afforded follow-up care, and the "type of discharge" was noted
to be "OPT-SC."

By Board decision dated in October 1974, service connection for
bilateral claw toes was denied.

The appellant underwent a dorsal wedge osteotomy of the first,
third and fifth metatarsals bilaterally in February 1975. Upon
admission, he was noted to have painful callosities over the
metatarsal heads.

In February 1976, the Board caused the appellant's claims folder
and medical records on file to be reviewed by J.S.M., M.D.,
Professor and Chairman of the Department of Orthopedics at a
university medical center. Dr. J.S.M. noted that the principal
inquiry to be addressed was whether there was a causal relationship
between the appellant's plantar warts (noted in service) and claw
toe deformities. The physician observed that from his report of the
file, the appellant had the former symptoms while in service, and
that he was then able to perform his jobs until his discharge. He
noted that the claw toe deformities did not arise until 17 years
after service, and that the "time relationship is not conducive to
a conviction that the claw toe deformity was indeed secondary to
the plantar wart condition."

He further noted that while the cause of claw toe deformity was
unknown in the vast majority of cases, in some patients the
abnormality was due to neurologic disturbances with secondary
muscle imbalance, which was not present in the

- 4 -

appellant's case. He also observed that while a high-arch syndrome
could account for the abnormality, the appellant's feet had been
reported to be well-balanced.

By decision dated in March 1976, the Board denied service
connection for bilateral claw toes.

The appellant underwent a VA physical examination in July 1996. He
was diagnosed to have a history of bilateral plantar wart and
surgical intervention on both of his feet, with residual anatomical
and functional defect. Radiographic examination of the appellant's
feet noted healed fracture deformities of the left third and right
fifth metatarsals, the previous fusion of the proximal
interphalangeal joints, and a deformity in the cortices of both
first metatarsal and right third metatarsal, which was attributed
as being possibly linked to the previous pin placement and removal.

In a February 1997 letter, A.N., D.P.M. observed the following:

1. In 1973, the appellant underwent surgical fusion of deformed
toes in a VA hospital, and that an annotation on the hospital
report reflected the surgery to be "OPT-SC;"

2. In 1975, the appellant underwent dorsal wedge osteotomies of
metatarsals 1, 3, and 5 of both feet, and the pre- and post-
operation reports reflect diagnoses of metatarsalgia, with an
annotation of "SC," and;

3. In 1976, Dr. J. S.M. opined that there was no relationship
between plantar warts and the appellant's post-service foot
deformities.

- 5 -

Relevant Law and Analysis

The appellant argues that his claw foot disability was caused by
his service- connected plantar warts, or some other incident of
military service. In this regard, the law provides that secondary
service connection shall be awarded when a disability is
"proximately due to or the result of a service-connected disease or
injury. . . ." 38 C.F.R. 3.310(a). See Libertine v. Brown, 9 Vet.
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).
Alternatively, he argues that his claw feet were initially
misdiagnosed by military medical examiners. See VA form 1-9, dated
May 1975, and statement, dated June 2001.

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110. The resolution of this issue must be considered on
the basis of the places, types and circumstances of his service as
shown by service records, the official history of each organization
in which the claimant served, his medical records and all pertinent
medical and lay evidence. Determinations relative to service
connection will be based on review of the entire evidence of
record. 38 U.S.C.A. 7104(a); 38 C.F.R. 3.303(a); see also Wilson v.
Derwinski, 2 Vet. App. 16, 19 (1991).

A critical component in the evaluation of a claim for service
connection is the evaluation of all medical and lay evidence. In
this regard, although the law provides that evidence proffered by
the appellant to reopen his claim is presumed credible for the
limited purpose of ascertaining its materiality, the presumption of
credibility does not survive past the point where the claim is
reopened. Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v.
Principi, 3 Vet. App. 510, 512 (1992); see Chipego v. Brown, 4 Vet.
App. 102, 104-105 (1993). The Board is then required to assess the
credibility, and therefore the probative value of proffered
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429,
433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir.
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v.
Brown, 5 Vet. App. 155, 161 (1993).

6 -

In this matter, there is no medical evidence that suggests that the
appellant's claw feet were caused by his service-connected plantar
warts, or by any other incident of service. First, as is noted
above, the appellant was diagnosed to have plantar warts during the
course of his active service. The record contemporaneous with that
diagnosis is wholly devoid of any mention of bilateral claw toes
with metatarsalgia. Although the appellant has generally argued
that he was misdiagnosed in service, there is no evidence to show
that the appellant has any medical competence to render such an
opinion, and no competent supporting opinion is of record. It is
well established that such an opinion is entitled to no weight.
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6
Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v.
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992).

Indeed, although not dispositive, the opinion of the military
medical examiner is highly probative of the question of the
appellant's physical condition at the time of his discharge from
active duty, as such an opinion was specifically generated with a
view towards resolution of the question it asks. Guerrieri v.
Brown, 4 Vet. App. 467, 470-471 (1993) [observing that the
evaluation of medical evidence involves inquiry into, inter alia,
the medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical conclusion that the physician reaches].

Moreover, the February 1976 writing of Dr. J.S.M. is the only
medical opinion of record that specifically answers the critical
inquiry in this case. As a professor and chairman of an university
medical school orthopedics department, Dr. J.S.M. can be expected
to have a most specialized background to evaluate the evidence in
this case and provide a most fully informed response. As noted, he
observed that the appellant completed military service, that the
claw toe deformities did not arise until 17 years after service,
and that temporal circumstance was not conducive to a conviction
that the claw toe deformity was secondary to the plantar wart
condition.

- 7 -

The appellant has challenged the opinion of Dr. J.S.M., and argued
that the physician was in error in observing that the appellant was
able to complete his military duties. However, the fact that the
appellant was placed on limited duties does not impair the strength
of the physician's opinion. Plainly, Dr. J.S.M. was aware that the
appellant had been treated in service for plantar warts. The
physician otherwise reviewed the claims folder and provided a
comprehensive response to the central inquiry of this matter.

Conversely, the February 1997 letter of Dr. A.N. contains no
medical evidence that bears upon this case. Instead, Dr. A.N.
reports the appellant's previous foot disability history, and
observes that VA medical records have expressed a finding that the
disorder is service connected, by the annotation "SC."

Respectfully stated, while Dr. A.N. may render competent medical
opinions, he is not competent to render an opinion as to the state
of the administrative record in this matter. See Jones (Stephen) v.
West, 12 Vet. App. 383 (1999); [A veteran with service-connected
PTSD sought service connection for the residuals of a broken leg,
sustained in a motorcycle accident. His treating physician opined
that "thrill seeking behavior," typical in PTSD patients, in part
had caused the veteran's recklessness. However, evidence was of
record indicating that the veteran had told police officers and
bystanders immediately after the accident that he had exercised
care when riding his motorcycle, and that a car struck him as he
was attempting to negotiate a turn. The Court found the physician's
opinion not sufficient to well-ground the claim under the then-
applicable law, because although the veteran was competent to
testify as to the sequence of events of the accident, his physician
was not based upon lack of personal knowledge of the incident in
question. Id. at 386.].

There is no evidence in the claims folder that suggests the
appellant was granted service connection for any disorder other
than plantar warts, irrespective of Dr. A.N.'s surmise.

The Board has carefully considered whether this matter should be
remanded for further development of the evidence or advisement to
the appellant relative to what

evidence would be assistive to substantiate his claim. However, it
cannot be doubted that the appellant has been repeatedly apprised
through two Board decisions and Statements of the Case as to the
requirement to submit medical evidence to support the claim.
Moreover, VA has already conducted appropriate medical inquiry by
the obtaining of the opinion of Dr. J.S.M., and such an opinion is
clearly against the claim. Finally, there is no competent medical
evidence submitted after the receipt of Dr. J.S.M. that would tend
to negate either its factual basis or its medical reasoning.

Given these factors, a further remand of this case for the purpose
of another examination would serve no useful purpose and would only
impose unnecessary burdens on VA and the Board. See 38 U.S.C.
7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991).

ORDER

The appeal is denied.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

9 -



